FULL AND FINAL WAIVER AND RELEASE OF CLAIMS

 

1. I have had the opportunity to review and consider this Full and Final Waiver
and Release of Claims (“Waiver and Release”), and information on the benefits
available to me in accordance with the Employment Agreement between Maidenform,
Inc. and me dated as of November 4, 2011, as the same may have been amended from
time to time (“Employment Agreement”) for a period of at least twenty-one (21)
days. I also have had the opportunity during such period to discuss this Waiver
and Release and such benefit information fully with whomsoever I wished, and
have been advised that I could consult an attorney of my own choice and have had
a reasonable opportunity to do so. I have freely and voluntarily elected to take
advantage of the severance benefits under the Employment Agreement.

 

2. In consideration for the payments and benefits available to me under the
Employment Agreement following the termination of my employment as set forth in
Section 10 of the Employment Agreement, the sufficiency of which are hereby
acknowledged, and, other than claims for accrued, vested benefits under any
employee benefit plan of Maidenform, Inc. (excluding the Special Grant equity
incentive awards described in Section 3 but including other vested stock
options)) or for any of the Employer’s obligations or my rights pursuant to
Section 10 and 19 of the Employment Agreement, I fully and finally waive,
discharge, and release Maidenform, Inc., the Parent (as defined in the
Employment Agreement) and their current, former and future subsidiaries,
divisions, related entities, employee benefit plans and funds, and their
respective current, former and future directors, officers, shareholders,
employees, attorneys, and agents (whether acting as agents for Maidenform, Inc.,
Parent or in their individual capacities) (herein collectively referred to as
“the Company”), from any and all claims of whatsoever nature, known and unknown,
whether in law or in equity, which I or anyone acting through me, my estate or
on my behalf ever had, now have or may have against the Company by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter up to and including the date I sign this Waiver and Release,
provided, however, that the foregoing shall not be deemed to waive any
indemnification rights I may have pursuant to applicable law, the Certificates
of Incorporation or Bylaws of the Company or under any Directors and Officers
Liability Insurance Policy.

 

3. Without limiting the generality of the foregoing paragraph, but subject to
the limitations set forth in Section 2 hereof, this Waiver and Release is
intended to and shall release the Company from any and all claims arising out of
or in connection with my employment with Maidenform, Inc. and with the
termination or decision to terminate said employment, including but not limited
to (i) any claim under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, The Civil Rights Act of 1866, or any other Civil
Rights Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law), and the Family and Medical Leave
Act; (ii) any other claim (whether based on federal, state, or local law,
statutory or decisional including, but not limited to the New York State Human
Rights Law, the New York City Administrative Code, New Jersey Civil Rights Act
or the New Jersey Law Against Discrimination) relating to or arising out of my
employment, the terms and conditions of such employment, the termination of such
employment, and/or any of the events relating directly or indirectly to or
surrounding the termination of that employment, including but not limited to
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (iii) any claim for attorneys’ fees, costs, disbursements and/or the like.

 

 

4. In order to induce the Company to extend the payments and benefits available
to me under the Employment Agreement, I hereby represent and warrant to the
Company as follows:

 

(i) I voluntarily elect to take advantage of Section 10 of the Employment
Agreement and execute this Waiver and Release and have had at least twenty-one
(21) days to consider and review this Waiver and Release;

 

(ii) no other promise, inducement, threat, agreement or understanding of any
kind or description whatsoever has been made with or to me by any person or
entity whomsoever to cause me to execute this Waiver and Release;

 

 

 



(iii) I fully understand the meaning and intent of this Waiver and Release;

 

(iv) I fully understand and acknowledge that the payments and other benefits
provided pursuant to Section 10 of the Employment Agreement, (A) are, except as
expressly set forth herein, in full discharge of any and all liabilities and
obligations of the Company to me, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement, policy, plan or
procedure of the Company and/or any alleged understanding or arrangement between
me and the Company; and (B) exceed any payment, benefit, or other thing of value
to which I might otherwise be entitled under any policy, plan or procedure of
the Company and/or any agreement between me and the Company without the
execution of this Waiver and Release;

 

(v) I have not incurred any injury or disability precluding regular employment
as a result of my employment at the Company;

 

(vi) I am not eligible for reinstatement or reemployment or employment with the
Company at any time in the future and covenant that I will not seek resumed
employment or any other remunerative relationship, including without limitation
any form of independent contractor or consultant relationship with the Company;

 

(vii) this Waiver and Release is not intended, and shall not be construed, as an
admission that the Company has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against me. I agree that this Waiver and Release
may only be used as evidence in a subsequent proceeding in which the parties
allege a breach of this Waiver and Release; and

 

(viii) I understand that this Waiver and Release will be final and binding on me
on the eighth (8th) day following the date I sign this document (“Release
Effective Date”) unless I properly revoke the election I have made in this
document by delivering to the Company a written notice of revocation, by
facsimile transmission to (201) 436-9506 and by certified mail, return receipt
requested, addressed to Maidenform, Inc. at 485 F U.S. Highway 1 South, Iselin,
NJ 08830, Attention: General Counsel, on or before the close of business on the
seventh (7th) day following the date on which I sign this Waiver and Release
(the “Revocation Period”). If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. In the event I do not accept this Waiver and
Release as set forth above, or in the event I revoke this Waiver and Release
during the Revocation Period, this Waiver and Release, including but not limited
to the obligation of the Company to provide the payments and benefits described
in Section 10 of the Employment Agreement, shall be deemed automatically null
and void.

 

5. I agree that I will not disparage or encourage or induce others to disparage
the Company. For the purposes of this Waiver and Release, the term “disparage”
includes, without limitation, comments or statements to the press and/or media,
the Company or any individual or entity with whom the Company has a business
relationship which would adversely affect in any manner (i) the conduct of the
business of the Company (including, without limitation, any business plans or
prospects) or (ii) the business reputation of the Company.

 

6.            (a) I agree that I will cooperate with the Company and its counsel
in connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during my employment in which I was
involved or of which I have knowledge.

 

(b) I agree that, in the event I am subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to my
employment by the Company, I will give prompt notice of such request to the
General Counsel (or his/her successor) at 485 F U.S. Highway 1 South, Iselin, NJ
08830, and, unless required by court order, will make no disclosure until the
Company has had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.

 

 

 



 

7. I represent that I have returned (or will return) to the Company all property
belonging to the Company, including but not limited to laptop, cell phone, keys,
card access to the building and office floors, Employee Handbook, phone card,
Rolodex (if provided by the Company), computer user name and password, disks
and/or voicemail code.

 

8. (a) The terms and conditions of this Waiver and Release are and shall be
deemed to be confidential, and shall not be disclosed by me to any person or
entity without the prior written consent of the Company, except if required by
law, and to my accountants, attorneys and/or immediate family members, provided
that, to the maximum extent permitted by applicable law, rule or regulation,
they agree to maintain the confidentiality of the aforesaid documents. I further
represent that I have not disclosed the terms and conditions of the aforesaid
documents to anyone other than my attorneys, accountants and/or immediate family
members.

 

(b) I hereby acknowledge and reaffirm my continuing obligations under Sections
11, 12 and 13 of the Employment Agreement relating to confidentiality, return of
property, developments, noncompetition and nonsolicitation.

 

9. I also expressly acknowledge that in the event that a court of competent
jurisdiction determines that this Waiver and Release is illegal, void or
unenforceable, I agree to execute a release or waiver that is legal and
enforceable. Additionally, I agree that any breach by me of paragraphs 2, 3, 5,
6, 7 or 8 shall constitute a material breach of this Waiver and Release as to
which the Company may seek all relief available under the law.

 

10. This Waiver and Release is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.

 

11. This Waiver and Release shall be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflict
of laws.

 

FINALLY, I HAVE CAREFULLY READ THIS WAIVER AND RELEASE, KNOW AND UNDERSTAND THE
WAIVER AND RELEASE AND HAVE SIGNED THIS WAIVER AND RELEASE AS MY OWN FREE ACT
AND DEED.

 

IN WITNESS WHEREOF, the undersigned has executed and sealed this Waiver and
Release as of the date set forth below before a notary public.

 

 

SIGNATURE      

 

 

 

 

 

 

 

 

